DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein the processor is configured to receive patient monitoring information comprising a first type of treatment incident data and at least a second type of treatment incident data, format the patient monitoring information into a plurality of frames, each frame associated with an incident identifier that identifies the patient treatment incident, receive a request for the first type of treatment incident data for the patient treatment incident, query the asset management database for one or more frames of the first type of treatment incident data, retrieve and send to a remote device a frame event stream comprising the subset of stored plurality of frames associated with the incident identifier comprising the first type of treatment incident data without the second type of treatment incident data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC PHAM/
Examiner, Art Unit 3792

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792